Citation Nr: 1647382	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) at the higher rate under 38 U.S.C.A. § 1114(r)(1).


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968.  He served in combat in Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board videoconference hearing in December 2012.  In December 2014, the Board denied the Veteran's appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  In May 2016, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding for additional proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The joint motion indicated that the Board erred when it did not ensure that all of the Veteran's medical records had been obtained.  Specifically, it was noted that the Veteran had obtained most of his spinal cord care from the VA Medical Center in Oklahoma City, but there were not records from that facility since 2008.  Because those records were not in the file at the time of the Veteran's December 2012 VA examination, the Board will also order a new examination.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO shall obtain all VA records concerning the Veteran's medical treatment from the VA Medical Center in Oklahoma City, as well as all records since 2012 from the VA Medical Center in Muskogee.  

2.  The RO should arrange for the Veteran to undergo another special monthly compensation examination.  The claims folder is to be made available to the examiner to review prior to the examination.

The examiner should answer whether the Veteran needs a higher level of care than would be found for an individual who is in receipt of aid and attendance.  The examiner should be further asked to express an opinion as to whether the Veteran's level of care would require hospitalization, nursing home care, or other residential institutional care, or in-home care under the regular supervision of a licensed health care professional, and said care must be provided on a daily basis.  The examiner must include medical rationales for all opinions and conclusions.

3.  After any additional indicated development, the RO must readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



